DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tu et al (US 20140072171) in view of Budde et al (US Patent 10181154).
Regarding claim 1, Tu discloses a fuel dispenser (¶21 fuel dispenser), comprising: 
a housing having fuel dispensing components (¶21 gas station, fuel dispenser) disposed therein, and an electronics module disposed at least partially therein (¶21 the sensors 120 include an image sensor), the electronics module including: 
an image sensor (¶21 the sensors 120 include an image sensor (e.g., a video camera, closed-circuit television camera, and the like.) for capturing images and/or recording a video of a car entering a gas station); and 
an image processor (Fig. 2 processor 235) operatively coupled to the image sensor that receives data characterizing an image from the image sensor that includes a visual representation of a vehicle (¶21 the sensors 120 include an image sensor (e.g., a video camera, closed-circuit television camera, and the like.) for capturing images and/or recording a video of a car entering a gas station).
Tu fails to teach a fuel dispenser having a display, the image processor being configured to determine physical characteristic of a customer using the image, and the image processor being configured to cause the fuel dispenser to perform an action using the physical characteristic, wherein 
Budde teaches a fuel dispenser having a display (Fig. 2 210 and the display 218 for the customer; lines 45-56 the device 200 may be located at a service station or similar location such that the device 200 is integrated with a fuel dispensing device, such as, for example, a gas pump), 
the image processor being configured to determine physical characteristic of a customer using the image, and the image processor being configured to cause the fuel dispenser to perform an action using the physical characteristic (col 3 lines 19-28 one or more cameras, optical sensors, or other sensing devices may be used to adjust the height of the display based upon a sensed height of the user at the device. The sensors may be computer controlled and may capture digital images; col 7 lines 45-56 the device 200 may be located at a service station or similar location such that the device 200 is integrated with a fuel dispensing device, such as, for example, a gas pump. This embodiment may enable a customer to fuel their vehicle and conduct a financial transaction at the device 200), 
wherein the action includes repositioning a graphical user interface (GUI) element presented on the display based on the determined physical characteristic (col 3 lines 19-28 one or more cameras, optical sensors, or other sensing devices may be used to adjust the height of the display based upon a sensed height of the user at the device. The sensors may be computer controlled and may capture digital images).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of teaches a fuel dispenser having a display, the image processor being configured to determine physical characteristic of a customer using the image, and the image processor being configured to cause the fuel dispenser to perform an action using the physical characteristic, wherein the action includes repositioning a graphical user interface (GUI) element presented on the display based on the determined physical characteristic from Budde 

Regarding claim 2, the combination of Tu and Budde disclose the fuel dispenser of claim 1, wherein the fuel dispenser determines a make and model of the vehicle using the at least one vehicle feature (Budde col 9 lines 43-50 The sensors may detect and identify the customer. For example, the vehicles make/model and/or license plate may be detected).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the fuel dispenser determines a make and model of the vehicle using the at least one vehicle from Budde into the fuel dispenser as disclosed by Tu. The motivation for doing this is to improve user interface as well as increase functionality of the financial services device.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tu and Ryan as applied to claim 1 above, and further in view of DeLine (US 20090048945).
Regarding claim 3, the combination of Tu and Ryan disclose the fuel dispenser of claim 1, wherein the image processor is configured to determine identity information of the customer using the image (Budde col 9 lines 43-50 The sensors may detect and identify the customer). 
However, the combination of Tu and Ryan fail to teach wherein the action includes, in response to determining the identity information, automatically retrieving from a memory a customer profile that includes fueling preferences of the customer, and automatically causing a pre-fueling selection screen to be shown on the display populated with the fueling preferences of the customer. 
DeLine teaches wherein the action includes, in response to determining the identity information, automatically retrieving from a memory a customer profile that includes fueling (¶49-50 user preference can also be predefined and tied to a customer's credit card number, customer loyalty number or any other user identification that can be read or accepted by fuel dispenser 10), and automatically causing a pre-fueling selection screen to be shown on the display populated with the fueling preferences of the customer (¶49-50 the user's preferences are downloaded by fuel dispenser 10 and used to populate the information presented on displays 16 and 18). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the action includes, in response to determining the identity information, automatically retrieving from a memory a customer profile that includes fueling preferences of the customer, and automatically causing a pre-fueling selection screen to be shown on the display populated with the fueling preferences of the customer from DeLine into the fuel dispenser as disclosed by the combination of Tu and Budde. The motivation for doing this is to improve conducting a transaction at a fuel dispenser.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tu and Budde as applied to claim 1 above, and further in view of Surnilla et al (US 20090048945).
Regarding claim 4, the combination of Tu and Budde disclose the fuel dispenser of claim 1, but fail to teach wherein the action includes causing a display of the vehicle to show information related to fueling of the vehicle during a fueling session. 
Surnilla teaches wherein the action includes causing a display of the vehicle to show information related to fueling of the vehicle during a fueling session (¶50-52 Specifically, during refueling at the selected fueling station, a fuel type of the received fuel may be received wirelessly from the fueling station. Other fueling information received may include an amount, cost, brand, etc., of the fuel being received. At 328, the fuel information, such as the fuel type, of the received fuel may be displayed to the vehicle operator on the display device; Example embodiments of displayed fueling profiles are depicted in FIG. 4. The displayed fueling profiles may be displayed on an interactive display device, such as on a vehicle dashboard).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the action includes causing a display of the vehicle to show information related to fueling of the vehicle during a fueling session from Surnilla into the fuel dispenser as disclosed by the combination of Tu and Budde. The motivation for doing this is to improve refueling operations.

Claim 5-6 & 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tu et al (US 20140072171) in view of Cox et al (US 20180222741).
Regarding claim 5, Tu discloses a fuel dispenser (¶21 fuel dispenser), comprising: 
a housing having fuel dispensing components (¶21 gas station, fuel dispenser) disposed therein and an electronics module disposed at least partially therein (¶21 the sensors 120 include an image sensor); 
an image sensor (¶21 the sensors 120 include an image sensor (e.g., a video camera, closed-circuit television camera, and the like.) for capturing images and/or recording a video of a car entering a gas station); and
a processor (Fig. 2 processor 235) in the electronics module, operatively coupled to the image sensor, and configured to: 
receive data characterizing an image from the image sensor (¶47 The communication module receives a new video from one or more sensors), 
determine, using the image, whether a safety condition associated with a customer in proximity of the housing is satisfied, and in response to determining that the safety condition is not satisfied, (¶64-68 customer might attempt to smoke inside the fuel station. In the above two examples the semantics engine determines that the sequence of SAs satisfies the safety category and raises an alarm (a siren, an announcement, and the like) instructing the customer to stop driving the car and remove the nozzle, stop smoking, and the like).
Tu fails to teach the safety condition including that an engine of a vehicle of the customer is operating while fuel is being dispensed from the fuel dispenser.
Cox teaches the safety condition including that an engine of a vehicle of the customer is operating while fuel is being dispensed from the fuel dispenser (¶194 A warning or instruction to stop the engine can be given and/or fuel delivering can be shut-off.).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of the safety condition including that an engine of a vehicle of the customer is operating while fuel is being dispensed from the fuel dispenser from Cox into the fuel dispenser as disclosed by Tu. The motivation for doing this is to improve vehicle drive away prevention.

Regarding claim 6, Tu discloses the fuel dispenser of claim 5, wherein the processor is configured to receive data characterizing another image from the image sensor and to determine, using the other image, whether the customer is in proximity of the housing (¶33 distance between a car and the fuel pump). 

Regarding claim 12, Tu discloses the fuel dispenser of claim 5, wherein the safety condition includes whether the customer is smoking in proximity to the fuel dispenser, and the safety condition not being satisfied includes the customer smoking in proximity to the fuel dispenser (¶64-68 customer might attempt to smoke inside the fuel station. In the above two examples the semantics engine determines that the sequence of SAs satisfies the safety category and raises an alarm (a siren, an announcement, and the like) instructing the customer to stop driving the car and remove the nozzle, stop smoking, and the like). 

Regarding claim 13, Tu discloses the fuel dispenser of claim 5, wherein the safety condition includes whether the customer is electrically grounded, and the safety condition not being satisfied includes the customer not being electrically grounded; and wherein the processor determines whether the customer is electrically grounded before the customer dispenses fuel from the housing (¶64 Static discharge: A customer in a fuel stations starts pumping gas into his vehicle. In order to escape the cold, the customer goes back into his car. The customer then exits the car and then reaches for the gasoline nozzle. However, while in the car the customer may have built up a static charge which may then ignite the gasoline. In such an example, the semantics engine determines that the sequence of SAs satisfies a safety category and sends a real-time alert to, for example, an employee of the gas station to shut down the gasoline dispenser; ¶66 raises an alarm (a siren, an announcement, and the like) instructing the customer to stop driving the car and remove the nozzle, stop smoking, and the like)). 

Claim 7 & 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable the combination of Tu and Cox as applied to claim 6 above, and further in view of Ryan (US 20130216102).
Regarding claim 7, the combination of Tu and Cox discloses the fuel dispenser of claim 6, but fails to teach wherein the other image includes a visual representation of the customer, the processor identifies a facial region in the other image, and the processor extracts at least one facial feature using the other image. 
(¶0028 i.e. Image data may be processed by the imaging module 210 to recognize information contained in the image data that may identify a user; face detection techniques; ¶0030 & ¶0068 i.e. Examples of user identification information may include, but are not limited to, an image of a user (e.g., a user's face); ¶0069 i.e. At operation 630, the personalization system retrieves a data record using the identification information. In some embodiments, the data record may comprise a data record associated with a user; ¶0030-0031 i.e. personalization system 200 may be used in…fueling stations; ¶32 database interface module 220 may be configured to use the identification information to retrieve a data record 227). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the other image includes a visual representation of the customer, the processor identifies a facial region in the other image, and the processor extracts at least one facial feature using the other image from Ryan into the fuel dispenser as disclosed by the combination of Tu and Cox. The motivation for doing this is to improve user identification and personalization based on image identifiers.

Regarding claim 10, the combination of Tu and Cox discloses the fuel dispenser of claim 6, but fails to teach wherein the other image includes at least one of a facial feature of the customer, a vehicle feature, a license plate number, and a non-facial body feature of the customer. 
Ryan teaches wherein the other image includes at least one of a facial feature of the customer, a vehicle feature, a license plate number, and a non-facial body feature of the customer (¶0030 & ¶0068 i.e. Examples of user identification information may include, but are not limited to, an image of a user (e.g., a user's face). 


Regarding claim 11, the combination of Tu and Cox discloses the fuel dispenser of claim 6, but fails to teach wherein the processor determines identity information of the customer based on the other image and provides the identity information to a remote processor for determining the customer's identity that includes a name or unique identifier. 
Ryan teaches wherein the processor determines identity information of the customer based on the other image and provides the identity information to a remote processor for determining the customer's identity that includes a name or unique identifier (¶0032 The data records 227 may identify a user associated with the vehicle). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the processor determines identity information of the customer based on the other image and provides the identity information to a remote processor for determining the customer's identity that includes a name or unique identifier from Ryan into the fuel dispenser as disclosed by the combination of Tu and Cox. The motivation for doing this is to improve user identification and personalization based on image identifiers.

Claim 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tu and Cox as applied to claim 6 above, and further in view of DeLine (US 20090048945).

DeLine teaches wherein the other image includes a visual representation of the customer (¶41 detect the presences and identity of a customer), and the processor determines one or more non-facial body features, and the processor determines, using the non-facial body feature, a characteristic of the customer including at least one of age, height, gender, and disability status (¶41 these components may be used to determine the height and other characteristics of the customer). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the other image includes a visual representation of the customer, and the processor determines one or more non-facial body features, and the processor determines, using the non-facial body feature, a characteristic of the customer including at least one of age, height, gender, and disability status from DeLine into the fuel dispenser as disclosed by the combination of Tu and Cox. The motivation for doing this is to improve conducting a transaction at a fuel dispenser.

Regarding claim 9, the combination of Tu and Cox discloses the fuel dispenser of claim 8, but fails to teach a display, wherein the processor dynamically reconfigures at least one graphical user interface (GUI) element in the display, the GUI element having at least one of a reconfigured location and a reconfigured size determined using the determined characteristic of the customer. 
DeLine teaches a display, wherein the processor dynamically reconfigures at least one graphical user interface (GUI) element in the display, the GUI element having at least one of a reconfigured (¶41 when displays 16 and 18, camera 24 and a proximity sensor 48 are used, controller 32 may be configured to monitor the relative proximity of a customer measured by each of these components to determine the relative location of the customer with respect to the dispenser. This information may be used to control the viewing angle on displays 16 and 18 and/or to change fonts or text sizes accordingly to enhance visibility. In particular, the control system can determine when a customer was more proximate to the right of the displays and adjust the viewing angle of the display to better allow the customer to view the displays by changing font size, font type, brightness, polarization of the screen or by any other known methods of adjusting viewing angle of a display). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the processor dynamically reconfigures at least one graphical user interface (GUI) element in the display, the GUI element having at least one of a reconfigured location and a reconfigured size determined using the determined characteristic of the customer from DeLine into the fuel dispenser as disclosed by the combination of Tu and Cox. The motivation for doing this is to improve conducting a transaction at a fuel dispenser.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648.  The examiner can normally be reached on Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KEVIN KY/Primary Examiner, Art Unit 2669